Citation Nr: 1521085	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral foot disorder to include as secondary to service connected low back disability with radiculopathy and right knee disability.  


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied service connection for metatarsalgia of the feet on a direct basis.  Subsequently the case was transferred to White River Junction, Vermont, and in an agreed upon action with a Decision Review Officer (DRO) dated in June 2011, it was agreed that a claim for the bilateral foot disorder on the basis of 38 U.S.C.A. § 1151 would be adjudicated on a denovo basis.  Thereafter the March 2013 statement of the case (SOC) included adjudication of this matter both on a direct basis and under 38 U.S.C.A. § 1151.  While this appeal was pending, a September 2013 DRO decision granted service connection for a lumbar spine disorder, status post L5-5 laminectomy, discectomy and fusion of the lumbar spine, and radiculopathy of the lower extremities.  To the extent that the Veteran has argued that his bilateral foot disorder is being caused or aggravated by his lumbar spine disorder with radiculopathy (including his contentions regarding the 1151 claim) as well as his service connected right knee disabilities, the Board has characterized this issue to include secondary service-connection.  

In May 2014 the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral foot disorder as secondary to a service connected lumbar spine disability with radiculopathy affecting his bilateral lower extremities.  Alternately, he argues that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to his feet, claimed as due to participation in a VA compensated work therapy (CWT) program, specifically alleging that riding a lawnmower while working as a groundskeeper in such program either resulted in or aggravated his foot symptoms.

Of record are two CD-ROMS submitted by the Social Security Administration (SSA), first in June 2010 and November 2012.  Although there is a sparse amount of SSA related paperwork in the paper folder following the June 2010 CD-ROM, there is not shown to be any SSA records following the November 2012 either in the paper file or in the electronic folder (either Virtual VA or VBMS).  Thus the RO must ensure that the complete SSA records are properly associated with the folder.  

Furthermore additional development is warranted to afford proper adjudication of the claim for a bilateral foot disorder, claimed as secondary to service connection disability.  Service connection is presently in effect for a lumbar spine disability status post L4-5 laminectomy discectomy and fusion, and for radiculopathy of the lower extremities, having been granted during the pendency of this appeal by a Decision Review Officer (DRO) decision of September 2013, with 40 percent ratings assigned for each disability.  The evidence has shown the radiculopathy affects both feet with neurological symptoms that include pain, numbness and decreased sensation, plus loss of sensation around the second toe of the left foot.  

In addition to the neurological manifestations of the service connected lumbar radiculopathy, the Veteran is shown to have multiple disorders of the foot that have been diagnosed, to include an ingrown toenail of the right big toe (hallux toe) that was treated in December 2009 and July 2010.  He also has clinical and X-ray evidence of bunions, pes cavus and hallux valgus deformities of both feet, and was assessed with metatarsalgia secondary to high arched feet by podiatry in October 2010, with more recent podiatry notes from March 2013 diagnosing neuritis and bilateral hallux abducto valgus bilaterally, with plans to discuss the relationship to his neurological symptoms in his feet and back/knee.  To date no examination has been scheduled to address whether the service connected lumbar spine disability with the radiculopathy of the lower extremities is causing or aggravating any diagnosed foot disorders.  Additionally the Veteran also raised allegations of his bilateral foot disorder being secondary to service connected right knee disabilities in a May 2013 psychiatry note.  This theory of entitlement based on aggravation by his knee disabilities has yet to be addressed by the RO.

In regards to the 1151 claim, the Veteran claims that riding a lawnmower during his CWT duties as a groundskeeper aggravated his back symptoms and radiated to the feet.  In his hearing testimony he alleged that riding the mower vibrated in his back all the way down to his feet, with numbness having started in both his right and left big toes.   October 2014 Hearing Transcript p. 4-7.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the complete Social Security records currently contained on a CD rom dated on June 9, 2010 in Volume 2 and another CD rom dated on November 6, 2012 in Volume 3 of the claims folder are uploaded into the electronic record.   

2.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) since VA records were last obtained on June 10, 2013.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  

3.  Refer the claims file to a VA examiner to determine the nature and etiology of any foot disability found.  The entire paper and/or electronic claims file must be reviewed by the examiner.  If an examination is deemed necessary, one should be scheduled and all appropriate tests and studies should be conducted.  

For any foot disability found, indicate whether it is at least as likely as not (probability of at least 50 percent) had its clinical onset in service or was otherwise caused by or due to the Veteran's active service. 

If not, is it at least as likely as not (probability of at least 50 percent) caused or aggravated by any or all of the service-connected disabilities affecting the right knee, lumbar spine and radiculopathies of the bilateral lower extremities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

If not, is it at least as likely as not (probability of at least 50 percent) that any foot disability was caused or aggravated by his December 2009-February 2010 CWT duties as a groundskeeper.  The examiner must provide a rationale for any opinion expressed.  In doing so, the examiner should review the service treatment records showing treatment on one occasion for a blister on the right heel; the records reflecting treatment for hallux valgus, pes cavus and right ingrown toenail in 2009 and 2010; and the Veteran's contentions of symptoms exacerbated from riding a lawnmower, as well as any other episodes of exacerbation of his lumbar spine and radiculopathy (such as after riding a bus in September 2010).  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


